Exhibit 10.1

 

FIRST AMENDMENT TO PROMISSORY NOTE

 

This First Amendment to Promissory Note (this “Amendment”) is made effective as
of this 30th day of November, 2017, by and between NeuroOne Medical Technologies
Corporation, a Delaware corporation (the “Company”), and each of those persons
and entities, severally and not jointly, who are holders of the Company’s
Promissory Notes (each, a “Holder” and collectively, the “Holders”).

 

Background

 

The Company and the Holders entered into Subscription Agreements originally
dated as of August 18, 2017 (the “Subscription Agreements”). Pursuant to the
terms and conditions of the Subscription Agreements, the Company issued to the
Holders Promissory Notes (the “Notes”) and capital stock purchase warrants.

 

Pursuant to the consent of each of the holders of the Notes, the Notes are
hereby amended as follows:

 

Terms and Conditions

 

1.       Maturity Date. The definition of “Maturity Date” in Section 1.1 of the
Notes is hereby deleted in its entirety and replaced with:

 

“Maturity Date” shall mean July 31, 2018.

 

2.       Warrant. Section 2.3 of the Notes is hereby deleted in its entirety and
replaced with:

 

Warrants. Upon the Maturity Date, the Holder shall be issued Warrants
exercisable for up to such number of shares of Common Stock equal to the
quotient obtained by multiplying the Principal Amount of this Note by 0.75, at
an exercise price of $1.80 per share.

 

3.       Construction. Unless otherwise defined herein, capitalized terms shall
have the meanings set forth in the Subscription Agreements and the Notes, as the
case may be. The terms of this Amendment amend and modify the Subscription
Agreements and the Notes as if fully set forth in the Subscription Agreements
and the Notes. If there is any conflict between the terms, conditions and
obligations of this Amendment and the Subscription Agreements or the Notes, this
Amendment’s terms, conditions and obligations shall control. All other
provisions of the Subscription Agreements and the Notes not specifically
modified by this Amendment are preserved.



 



 

 

 

In Witness Whereof, this First Amendment to Promissory Notes is made effective
as of the date first set forth above.

 

THE COMPANY:

      NeuroOne Medical   Technologies Corporation         By: /s/ David A. Rosa
  Name: David A. Rosa   Title: Chief Executive Officer  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to First Amendment to Promissory Notes

 

 



 

 